TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 17, 2016



                                    NO. 03-16-00207-CR


                             Torrance Ray Evans, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.